Opinion by
Mr. Chief Justice Bell,
This is an appeal from an Order of the Court of Common Pleas No. 6 of Philadelphia County which, without taking any additional testimony, affirmed the findings and conclusions of the Zoning Board of Adjustment. The Board had denied the use permit which Coleman sought.
On October 16, 1958, Coleman, the appellant here, obtained a Use Begistration Permit from the Department of Licenses and Inspections (Zoning Section) of the City of Philadelphia to use property at 4957-59 Kershaw Street for “Boofing Contractor’s Office, Garage & Accessory Storage of Solvents.” Since that time, appellant has actively conducted this business on his premises.
On April 6, 1962, the Department of Licenses and Inspections served on appellant* a notice of violation of the Philadelphia Code of General Ordinances (Zoning). The specific violation averred in the notice was “Storage of roofing contractor’s supplies without obtaining a Use Begistration Permit as required by the Philadelphia Zoning Ordinance.” Appellant then ap*105plied to tbe Zoning Board for the required permit. At the public hearing the Board treated this as an application for a variance and denied appellant the relief sought.
We find no clear abuse of discretion or error of law by the Board of Adjustment. Valley Forge Industries Inc. Appeal, 406 Pa. 387, 177 A. 2d 450; Brennen v. Zoning Board of Adjustment, 409 Pa. 376, 187 A. 2d 180.
Order affirmed.

 The notice was actually served on Coleman’s lessor.